Citation Nr: 0809613	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for optic atrophy 
and/or optic neuropathy of the right eye.

2.  Entitlement to service connection for a disability 
manifested by dizzy spells, disorientation, fatigue, 
insomnia, memory loss and leg cramps, to include as secondary 
to in-service herbicide exposure.  

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for a disability due to 
lead poisoning.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1973, September 1974 to August 1984, and December 1986 to 
July 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and a December 2001 rating 
decision by the RO in Newark, New Jersey.  The September 2000 
rating decision denied entitlement to service connection for 
optic atrophy of the right eye, and a disability manifested 
by dizzy spells, disorientation, fatigue, insomnia, memory 
loss, and leg cramps.  The veteran subsequently relocated to 
New Jersey, and jurisdiction of the claims file was 
permanently transferred to the RO in Newark.  The December 
2001 rating decision by the Newark, New Jersey RO denied 
service connection for heart disease and a disability due to 
lead poisoning.

The appeal, as to service connection for optic atrophy of the 
right eye, and a disability manifested by dizzy spells, 
disorientation, fatigue, insomnia, memory loss, and leg 
cramps, was remanded to the RO by the Board in January 2004 
for additional development and adjudicative action.  

The issue of entitlement to service connection for optic 
atrophy of the right eye is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A chronic disability manifested by dizzy spells, 
disorientation, fatigue, insomnia, memory loss and leg cramps 
was not shown in service or for many years following 
discharge from service, and the medical evidence does not 
show that any current dizzy spells, disorientation, fatigue, 
insomnia, memory loss and/or leg cramps are otherwise related 
to any incident in service, including exposure to Agent 
Orange.

2.  The veteran's arteriosclerotic heart disease was not 
first shown during service or for many years following 
discharge from service, and it has not been medically linked 
to any disease or injury in service.  

3.  The veteran does not have a diagnosed disability that has 
been attributed to lead poisoning and lead poisoning was not 
shown in service, or otherwise.  


CONCLUSIONS OF LAW

1.  A disability manifested by dizzy spells, disorientation, 
fatigue, insomnia, memory loss and/or leg cramps was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).

2.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

3.  A disability resulting from lead poisoning was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim of service connection for a disability 
manifested by dizzy spells, disorientation, fatigue, 
insomnia, memory loss and/or leg cramps, the RO provided the 
appellant with notice in March 2001, subsequent to the 
initial adjudication, which was issued in September 2000, 
prior to the enactment of the law governing VA's duties to 
notify and assist the veteran in the development of claims.  
Thus, it would have been impossible to comply with the 
current statutory requirements because they were not yet in 
effect at the time of the September 2000 rating decision.  
Moreover, although the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  

Regarding the claims of service connection for heart disease 
and lead poisoning, the March 2001 duty-to-assist letter was 
issued to the veteran prior to the initial rating decision 
addressing those claims, which was issued in December 2001.  

Regarding all of the claims on appeal, additional notice was 
provided to the veteran in May 2004.  The veteran's claims of 
service connection for heart disease and lead poisoning were 
subsequently adjudicated in a March 2007 statement of the 
case, and the claims of service connection for right eye 
atrophy and a disability manifested by dizzy spells, 
disorientation, fatigue, insomnia, memory loss and leg cramps 
were subsequently adjudicated in an October 2007 supplemental 
statement of the case, following the provision of May 2004 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notifications in March 2001 and May 2004 substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the notifications did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as heart 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Dizzy spells, disorientation, fatigue, insomnia, memory loss, 
leg cramps

The veteran seeks service connection for a disability 
manifested by dizzy spells, disorientation, fatigue, 
insomnia, memory loss and/or leg cramps.  The veteran asserts 
that all of these conditions were caused by exposure to Agent 
Orange, as they all began after service in Vietnam during the 
Vietnam era.

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea) and soft- 
tissue sarcoma. 3 8 C.F.R. § 3.309(e).

The medical evidence of record does not establish the 
existence of any of the above listed presumptive disorders.  
As such, service connection on a presumptive basis is not 
established.  Likewise, the medical evidence of record does 
not establish the existence of any other, non-presumptive 
disability which has been attributed by a medical 
professional as related to in-service herbicide exposure or 
otherwise to the veteran's active service.  

The veteran's service medical records do not show that the 
veteran developed a chronic disability manifested by dizzy 
spells, disorientation, fatigue, insomnia, memory loss and/or 
leg cramps during service.  There were occasional reports of 
dizziness, including on a November 1983 periodic examination 
report; however those periods of dizziness were associated 
with the veteran's chronic headaches, which were ultimately 
service connected.  More specifically, vertigo was associated 
with the veteran's headaches in a July 1980 treatment record.  
Similarly, dizziness was associated with headaches in a 
February 1983 treatment report.  The veteran also complained 
of dizziness during an upper respiratory infection in 
February 1983.  A November 1983 neurological consultation 
request noted that the veteran had dizziness, photophobia, 
and scotomata associated with his headaches, and the 
dizziness was noted to be more severe recently.  The examiner 
indicated that the veteran's headaches were apparently 
associated with von Recklinghausen's disease 
(neurofibromatosis), which was diagnosed by biopsy of 
neurofibroma.  Additionally, ventriculomegaly was noted on a 
CT scan.  

At a June 1999 VA examination, the veteran reported throbbing 
headaches, memory problems, memory loss, fatigue, insomnia, 
leg cramps at night and a history of dimness of vision in the 
right eye, all since the 1970's.  A November 1998 MRI showed 
mild ventricle enlargement; examination of the orbit were all 
normal.  The diagnosis included memory loss of unknown 
etiology, insomnia, and bilateral leg cramps.  The examiner 
did not provide an opinion as to the likely etiology of these 
conditions.  

At a May 2004 VA examination, the veteran reported fatigue 
and leg camps.  The fatigue came in two to four-day segments.  
He slept fine, almost everyday averaging eight hours of sleep 
per night whether or not he had fatigue.  He was started on 
Lopressor, Plavix, and nitroglycerin, which helped increase 
his energy.  The examiner determined that the veteran did not 
meet the criteria for chronic fatigue syndrome, but rather, 
his heart disease was causing him to be tired.  

At a VA examination in June 2005, the veteran continued to 
complain of headaches, dizziness, chronic fatigue symptoms, 
memory loss and leg cramps.  Regarding the dizziness, the 
veteran reported that it was secondary to quick change of 
posture and position mostly when he got up from the bed.  The 
dizziness was transient, and it was sometimes associated with 
gait imbalance, but he denied any hearing loss or tinnitus.  
The veteran also reported feeling tired and almost constant 
fatigued since he came out of the service.  He also had 
difficulty with short-term memory problems  and leg cramps on 
and off since the service.  The veteran also reported that 
his right eye problems began in the 1970's during service.  
On examination, the Hallpike and Dix maneuver was positive 
for benign positional vertigo.  The diagnoses included 
migraine and tension headaches; right optic neuropathy; 
short-term memory loss; chronic fatigue syndrome; and chronic 
leg cramps and dizziness, most-likely secondary to benign 
positional vertigo.  The examiner also noted that the 
etiology of the right optic neuropathy, short-term memory 
loss, fatigue and leg cramps was unclear.  Then, in response 
to the RO's determination that the June 2005 examination was 
inadequate, the same examiner provided the following medical 
opinion in October 2005:  "It is at least as likely as not 
that the migraine and tension headaches, right optic 
neuropathy, short term memory loss, chronic fatigue syndrome 
and chronic leg cramps and dizziness are related to the 
veteran's period of service."  There was no rationale or 
explanation whatsoever provided to support this opinion.  

In sum, the veteran's dizziness has been attributed to benign 
positional vertigo, as well as the service-connected 
headaches.  The medical evidence does not show a relationship 
between the benign positional vertigo and service.  The 
veteran's dizziness noted in service was either related to 
acute upper respiratory infections or the veteran's 
headaches, which were ultimately service-connected.  As such, 
there is no basis on which to grant service connection for a 
disability manifested by dizziness, as this symptom is 
already associated with a service-connected disability.  
Furthermore, the diagnosis of benign positional vertigo was 
not shown during service or for many years following 
discharge from service.  The diagnosis is too remote from 
service to warrant a grant of service connection absent a 
medical nexus linking it to service.  Also, the veteran's 
fatigue was attributed to his heart condition, which is not 
service-connected.

Similarly, the veteran's claimed disorientation, memory loss, 
fatigue and chronic leg cramps were first shown many years 
after discharge from service.  Thus, they are also too remote 
from service to warrant service connection, given the lack of 
a competent medical nexus.  It is acknowledged that Dr. G 
opined that the dizziness, short term memory loss, chronic 
fatigue and leg cramps were at least as likely as not related 
to service; however, he provided absolutely no reasoning for 
that opinion, and that opinion was provided solely in 
response to the RO's determination that the earlier 
examination report of June 2005 was inadequate.  In the June 
2005 examination, Dr. G determined that the etiology of the 
claimed symptoms remained unclear.  Thus, Dr. G not only 
provided no rationale for his October 2005 opinion, but that 
opinion contradicted his previous opinion of June 2005.  
Thus, the October 2005 opinion is of little probative value.  
Dr. G contradicted his own previous opinion and provided no 
explanation for doing so.  The Board is free to discount a 
medical opinion that provides an inadequate or (in this case) 
no rationale for the conclusions reached.  This is especially 
so where the opinion is inconsistent with other medical 
opinions of record which are supported by rationale.

The preponderance of the evidence is against the claim of 
service connection for a disability manifested by dizziness, 
short term memory loss, disorientation, chronic fatigue and 
leg cramps; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Heart disease

At his July 1968 induction examination, the veteran reported 
(by checking the appropriate box) that he had experienced 
pain or pressure in the chest, at some point in the past.  
Notwithstanding, neither heart disease nor any other heart 
abnormalities were noted on the examination report.  

On a January 1987 dental questionnaire, the veteran checked 
"no" corresponding to whether he had heart disease.

At a post-service VA examination in June 1999, the veteran 
denied a history of hypertension and heart disease.  

In support of his claim, the veteran asserted that his heart 
condition may be secondary to his service-connected von 
Recklinghausen's disease and/or his in-service exposure to 
Agent Orange.  

At an April 2001 VA examination, the veteran denied chest 
pain and had no shortness of breath.  He was taking 
metoprolol and simvastatin for his heart condition.  There 
was no acute cardiopulmonary disease on examination.  A 
cardiac catheterization revealed arteriosclerotic heart 
disease.  

A June 2004 VA examination noted that the veteran's coronary 
artery disease had been diagnosed three years earlier.  

Although the veteran insists that his heart disease is 
related to service, there is no medical evidence to support 
his contention.  Although the veteran is competent to testify 
as to his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.   See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  In this case, 
the veteran is not competent to provide an opinion as to 
whether his current heart disease was present during service 
or as a result of service, including exposure to Agent 
Orange.  As previously observed, the service medical records 
are entirely negative for findings of a heart disability and 
a heart condition is not shown until this decade.

Absent a medical nexus between any current heart disease and 
disease or injury incurred as a result of the veteran's 
period of active service, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim of service connection for heart disease; there is no 
doubt to be resolved; and service connection for heart 
disease is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  



Lead poisoning

There is no medical evidence to support the veteran's 
contentions that he has lead poisoning.  Moreover, there is 
no medical evidence indicating that any of the veteran's 
current disabling conditions were caused or aggravated by the 
claimed lead poisoning.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence of record does not reflect that the 
veteran currently possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or causation competent.   See Washington v. Nicholson, 19 Vet 
App 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  In 
this case, the veteran is not competent to provide an opinion 
as to whether any of his diagnosed medical conditions was 
caused or aggravated by lead poisoning.  As previously 
observed, the service medical records and post service 
medical records are entirely negative for findings of lead 
poisoning and/or a resulting disability therefrom.

In this case, there is no medical evidence to show that the 
veteran is suffering from a current disability associated 
with lead poisoning.  Under 38 U.S.C.A. § 1110, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).

Absent any evidence of a current disability, the 
preponderance of the evidence is against the claim of service 
connection for lead poisoning; there is no doubt to be 
resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  





ORDER

Service connection for a disability manifested by dizzy 
spells, disorientation, fatigue, insomnia, memory loss and 
leg cramps, to include as secondary to in-service herbicide 
exposure, is denied.  

Service connection for heart disease is denied.

Service connection for a disability due to lead poisoning is 
denied.


REMAND

The veteran was diagnosed with von Recklinghausen's disease 
during service in the 1970's.  Service connection was 
ultimately established for this disease and the veteran now 
asserts that his right eye atrophy is secondary to the 
service-connected von Recklinghausen's disease.  The veteran 
has undergone several VA examinations to determine the likely 
etiology of the right eye atrophy; however, the etiology 
still remains unclear.  Various VA doctors have provided 
conflicting opinions regarding whether the right eye atrophy 
is as likely as not secondary to the service-connected von 
Recklinghausen's disease; however these opinions are 
accompanied by little or no rationale and therefore carry 
little probative value.  The following is a summary of the VA 
examinations of record that address the veteran's eye 
problem:

*	6/99:  Veteran complained of history of dimness of 
vision in the right eye since the 1970's that is getting 
worse.  Dr. G, the examiner, noted decreased visual 
acuity and partial loss of visual field on the right eye 
and partial distortion of the central vision of the 
right eye secondary to right optic nerve dysfunction.  
Etiology most likely secondary to von Recklinghausen's 
disease.
*	11/99:  Dr. W noted the right eye optic nerve pallor.  
The diagnosis was optic atrophy, right eye, with 
peripheral visual field loss.  Dr. W opined that the eye 
condition was not a manifestation of von 
Recklinghausen's disease.

*	5/04:  Dr. W noted a diagnosis of neurofibromatosis with 
iris nodules and choroidal nevi; and nonarteric anterior 
ischemic optic neuropathy right eye, not likely 
associated with the neurofibromatosis, because no 
abnormalities were found on MRI of April 2000; however, 
an MRI was to be performed in the near future.  

*	6/05:  Dr. W, an optometrist, noted that the veteran had 
pallor of the right optic nerve, with associated visual 
field loss.  Dr. W. also stated, "our neuro-
ophthalmologist examined him and reviewed an MRI in 
April 2000.  He did not see any abnormalities of the 
optic nerve on the MRI.  Therefore the etiology of the 
optic nerve pallor was concluded to be non-arteritic 
anterior eschemic optic neuropathy, not secondary to the 
Neurofibromatosis."

*	6/05:  Dr. G noted that the veteran continued to 
complain of diminished vision in the right eye off and 
on since Vietnam.  Fundoscopic examination revealed some 
optic disc pallor on the right and slight afferent 
papillary defect.  There was mild inferior nasal field 
defect on the right eye in the peripheral region.  
Central vision was slightly diminished.  The diagnosis 
was right optic neuropathy.  Dr. G indicated that the 
etiology of the right optic neuropathy was unclear.  
There was no direct relationship of the 
neurofibromatosis noted with his right eye visual 
problem.

*	10/05:  Dr. G, in complete contrast to the 6/05 report, 
opined that it was at least as likely as not that the 
migraine and tension headaches, right optic neuropathy, 
short term memory loss, chronic fatigue syndrome, and 
chronic leg cramps and dizziness were related to the 
veteran's period of service.  No rationale or 
explanation whatsoever was provided for this opinion.  

*	11/05:  Dr. W noted that the veteran had pallor of the 
right optic nerve with associated visual field loss; 
however, the neuro-ophthalmologist examined him and 
reviewed an April 2000 MRI and noted no abnormalities of 
the optic nerve on MRI.  Therefore, the etiology of the 
optic nerve pallor was concluded to be non-arteritic 
anterior ischemic optic neuropathy, not secondary to the 
neurofibromatosis.  

As noted above, Dr. G initially opined in 1999 that the 
veteran's right eye condition was most likely secondary to 
the service-connected von Recklinghausen's disease; however 
there was no rationale provided for that opinion.  Dr. W 
initially opined in 1999 that the veteran's eye condition was 
not a manifestation of von Recklinghausen's disease.  The 
case was remanded by the Board in January 2004 because Dr. 
G's initial examination report from June 1999 and Dr. W's 
initial examination report from November 1999 contained 
conflicting medical opinions that needed resolution.  

On remand, the veteran was examined by Dr. W in May 2004, and 
by Drs. G and W in June 2005.  In May 2004 and June 2005, Dr. 
W reiterated the prior opinion that the right eye optic 
neuropathy was not related to the neurofibromatosis.  Dr. G 
opined in June 2005 that the etiology was unclear.  The RO 
determined that the opinions of Dr. W and Dr. G. provided in 
the June 2005 examination reports were inadequate, and 
requested that both Dr. G and Dr. W provide additional 
medical opinions regarding the likely etiology of the right 
eye atrophy/optic neuropathy.  

In reply to the RO's request, Dr. G opined that the veteran's 
right eye optic neuropathy was as a likely as not related to 
the veteran's period of service.  Dr. W, on the other hand 
continued to opine that there was no relationship between the 
veteran's right optic neuropathy and the neurofibromatosis.  

In sum, there has been no resolution in this case since the 
January 2004 remand.  The opinions of Drs. G and W continue 
to be conflicting, and the rationale for those opinions are 
lacking.  Although Dr. W relies on an April 2000 MRI report 
finding no abnormalities, Dr. W does not explain why the MRI 
report is controlling for purposes of determining whether 
there is a relationship between the right optic neuropathy 
and the von Recklinghausen's disease.

Additionally, the RO has focused predominantly on whether the 
right eye optic neuropathy is related to the von 
Recklinghausen's disease; however, direct service incurrence 
must also be considered, given the veteran's assertions that 
his right eye visual abnormalities began during service in 
the 1970's.  Additionally, aggravation of the right eye optic 
neuropathy/atrophy by a service connection condition must 
also be considered in light of Allen v. Brown, 7 Vet.App. 439 
(1995).  

Given the complex nature of von Recklinghausen's disease, as 
well as the multiple conflicting opinions, and the 
possibility that the veteran's right eye disability began 
during service, regardless of any relationship to the von 
Recklinghausen's disease, the veteran should be re-examined 
by an ophthalmologist to determine the likely etiology of the 
right eye atrophy, including whether it is at least as likely 
as not that the veteran's current right eye disorder had its 
onset during service and/or whether it is at least as likely 
as not that the veteran's right eye optic neuropathy is 
related or aggravated by the service-connected von 
Recklinghausen's disease.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the claim of 
service connection for right eye 
atrophy/optic neuropathy on appeal that 
have not been previously secured.  Also 
obtain and associated with the claims file 
all VA records pertinent to the veteran's 
claim.

2.  Schedule the veteran for a VA 
examination conducted by an 
ophthalmologist to determine the current 
nature and likely etiology of the right 
eye atrophy/optic neuropathy, including 
whether it began during service as well as 
its relationship, if any, to the service-
connected von Recklinghausen's disease.  
All indicated x-rays and laboratory tests 
should be completed, including an MRI if 
necessary.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should attempt to resolve the 
conflicting opinions of Drs. G and W 
above, by indicating whether it is at 
least as likely as not that the right eye 
atrophy/optic neuropathy is related to the 
von Recklinghausen's disease and 
explaining why.  The examiner should 
provide specific comments as to any 
relationship between the veteran's 
service-connected von Recklinghausen's 
disease, and any current right eye atrophy 
and/or optic neuropathy.  If the examiner 
determines that the von Recklinghausen's 
disease did not cause the right eye 
disorder, then the examiner must opine as 
to whether the veteran's service-connected 
von Recklinghausen's disease aggravates 
any current right eye atrophy and/or optic 
neuropathy, and, if so, what level of 
disability is attributable to aggravation.  
Further, the examiner should opine as to 
whether the veteran's right eye atrophy 
and/or optic neuropathy began during 
service, particularly given the veteran's 
assertions that his eye symptoms began 
during service in the 1970's.  A complete 
rationale must accompany all opinions 
expressed, particularly given the 
conflicting opinions in this case.  

3.  Readjudicate the veteran's claim for 
entitlement to service connection for 
right eye atrophy/optic neuropathy.  
Specifically consider whether the veteran 
has a right eye optic neuropathy/atrophy 
as a result of service, secondary to his 
service-connected von Recklinghausen's 
disease, or aggravated by  his service-
connected von Recklinghausen's disease.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


